Citation Nr: 0815104	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic left shoulder 
dislocation residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from May 1998 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for chronic left shoulder dislocation residuals.  
In March 2008, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

The veteran's chronic left shoulder dislocation residuals are 
presumed to have been initially manifested during active 
service.  


CONCLUSION OF LAW

Chronic left shoulder dislocation residuals were incurred 
during wartime service.  38 U.S.C.A. §§ 1110, 1111, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(b), 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued a VCAA notice to the veteran in 
April 2005 which informed the veteran of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The April 2005 
VCAA notice was issued prior to the October 2005 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
initial evaluation and/or an effective date for the claimed 
disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury 


incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The provisions of 38 C.F.R. § 3.304 (2007) 
direct, in pertinent part, that:

  (a)  General.  The basic considerations 
relating to service connection are stated 
in § 3.303.  The criteria in this section 
apply only to disabilities which may have 
resulted from service in a period of war 
or service rendered on or after January 
1, 1947.  

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto 
and was not aggravated by such service.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)	History of preservice existence 
of conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)	History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)	Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and affect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in 
examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of 
preservice existence of conditions 
recorded at the time of examination does 
not constitute a notation of such 
conditions", 38 C.F.R. § 3.304(b) (1) 
(1993).  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

At his April 1998 physical examination for service entrance, 
the veteran reported having dislocated his left shoulder in 
August 1995.  He was subsequently referred for a special 
orthopedic consultation.  An April 1998 orthopedic evaluation 
indicates that the veteran presented a history of having 
injured his left shoulder while roller skating and 
subsequently dislocating it.  On physical and radiological 
examination, the veteran exhibited a full range of motion of 
the left shoulder and the joint was noted to appear normal.  
An impression of "satisfactory healing [left] shoulder 
dislocation - suitable for enlistment" was advanced.  Marine 
Corps treatment records dated in June 1998 state that the 
veteran complained of an obvious left shoulder deformity.  He 
reported that he had dislocated his shoulder while doing a 
behind the head press on June 9, 1998.  The dislocation was 
subsequently reduced.  An impression of "[left] shoulder 
dislocation - recurrent" was advanced.  A June 1998 
orthopedic evaluation notes that the veteran exhibited mild 
left shoulder anterior instability.  The examiner commented 
that "pre-[existing prior to service entrance] dislocation 
left shoulder-no aggravation by service."  The veteran was 
subsequently found unfit for active service and discharged.  

The report of the veteran's April 1998 physical examination 
for service entrance and the associated April 1998 orthopedic 
evaluation indicates that the veteran sustained a pre-service 
August 1995 left shoulder dislocation.  The veteran has 
repeatedly testified on appeal that he sustained a left 
shoulder dislocation prior to entering active service in 
April 1998.  Such documentation constitutes clear and 
unmistakable evidence that the veteran sustained a left 
shoulder dislocation prior to service entrance.  Therefore, 
it is necessary to next determine whether the veteran's 
pre-existing left shoulder dislocation was clearly and 
unmistakably not aggravated by active duty.  

A December 1999 X-ray study of the left shoulder from Robert 
Love, M.D., revealed findings consistent with a humeral head 
dislocation.  A September 2003 surgical report from Ronald 
Hess, D.O, conveys that the veteran complained of chronic 
left shoulder anterior-inferior instability.  The veteran 
underwent labral debridement; open anterior-inferior 
reconstruction; and a capsular shift.  Diagnoses of left 
shoulder anterior-inferior instability, superior labral tear, 
a Bankart tear, a Hill-Sachs lesion, and capsular laxity were 
advanced.  

At a September 2005 VA examination for compensation purposes, 
the veteran complained of intermittent left shoulder pain, 
weakness, and fatigue.  The veteran presented a post-service 
history of recurrent left shoulder dislocation and 
arthroscopic repair.  The veteran was diagnosed with 
post-operative left shoulder recurrent dislocation residuals.  
The examiner commented that:

My diagnostic impression of [the veteran] 
is that he has recurrent dislocation of 
the left shoulder that has been 
surgically treated.  The condition 
existed prior to service and has 
continued since.  It is my medical 
opinion that it is less likely than not 
that the veteran's current residuals of 
left shoulder dislocation were 
permanently aggravated by his inservice 
left shoulder injury.  This opinion is 
based on the fact that the condition was 
pre-existing and was not made worse by 
the single dislocation during military 
service.  

At the March 2008 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that: he initially injured his left shoulder while roller 
skating in 1995 prior to entering the military; was 
essentially symptom-free during the subsequently three year 
period prior to service entrance; and received a special 
orthopedic consultation at the time of his physical 
examination for service entrance which determined him to be 
physically qualified for enlistment.  While performing Marine 
Corps physical training, he sustained a left shoulder 
dislocation and was processed out of the service.  The 
veteran clarified that his left shoulder remained sore and 
symptomatic in the aftermath of his inservice injury.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records indicate that 
he exhibited no left shoulder impairment or other 
abnormalities at his physical examination for service 
entrance.  Following his inservice June 1998 left shoulder 
dislocation, the veteran exhibited left shoulder anterior 
instability.  The post-service clinical documentation and the 
veteran's testimony on appeal convey that the veteran's left 
shoulder was chronically symptomatic following his June 1998 
inservice injury.  He exhibited chronic left shoulder 
instability.  

The report of the September 2005 VA examination for 
compensation purposes conveys that the veteran's pre-existing 
left shoulder disorder was "less likely than not ... 
permanently aggravated by his inservice left shoulder 
injury."  The examiner advanced her opinion "based on the 
fact that the condition was pre-existing and was not made 
worse by the single dislocation during military service."  
The physician did not address either that the fact that the 
veteran's left shoulder was essentially asymptomatic for 
three years prior to his inservice injury or the left 
shoulder was unstable and otherwise chronically symptomatic 
following the injury.  Further, she did not specifically 
indicate that any inservice increase in the veteran's left 
shoulder disability was due to the natural progress of his 
preexisting condition.  The VA examiner's bare conclusory 
statement can not be reasonably construed as clear and 
unmistakable evidence establishing that there was either no 
inservice increase in disability associated with the 
veteran's left shoulder dislocation residuals or that such an 
increase was due to the natural progress of the disorder.  
Given this fact, the Board finds that the presumption of 
soundness as to chronic left shoulder dislocation residuals 
has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  Therefore, service connection is 
warranted for chronic left shoulder dislocation residuals on 
the basis that the veteran was presumed sound at service 
entrance and chronic left shoulder dislocation residuals were 
manifested during service.  


ORDER

Service connection for chronic left shoulder dislocation 
residuals is granted.  



____________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


